DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Speranza et al. (US 2004/0074882, hereafter “Speranza”) in view of Zapata et al. (US 2014/0263191, hereafter “Zapata”).
Regarding claim 1, Speranza discloses a method of attaching a first metal object 26 to a second metal object 32 (figs. 1-2), wherein the first metal object comprises an upper surface and a lower surface, the method comprising: positioning the first metal object in intimate contact with the second metal object such that the second metal object is in contact with the lower surface of the first metal object; identifying at least one attachment location (joint location in center- fig. 1) on the upper surface of the first metal object where the first metal object is in intimate contact with the second metal object; adding a powdered metal 16 on the upper surface of the first metal object 26 at the at least one attachment location; and firing a heat source 12 (laser) at the powdered metal to melt the 
Speranza is silent as to welding two dissimilar metals. However, Speranza discloses that although the foregoing example is joining steel workpieces, it should be understood that other metals may be successfully joined using the same process with a laser and a proper selection of powdered metal [0021]. Zapata discloses that welding of stainless steel to copper is known (Background- [0002]) and teaches joining stainless steel to copper (two dissimilar metals) by heating using a laser [0004]. Moreover, artisan of ordinary skill would understand that joining of dissimilar metals is required in many industrial applications such as automotive, aerospace and electronics. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to join two dissimilar metals such as steel and copper in the method of Speranza since such components are known to be welded (Zapata) and doing so would produce a desired assembly such as a busbar joint for electronics application. 
As to claims 2-4, Speranza as modified by Zapata above discloses the first metal object (copper) has a higher reflectivity than the second metal object (stainless steel).  
As to claim 6, Speranza discloses the second metal object is a sheet.
As to claim 9, Speranza discloses that the heat source is a laser welder 12 operated in continuous wave mode (figs. 1-2, [0013]).  
As to claim 11, Speranza shows that the powdered metal 16 is delivered coaxially relative to the laser heat source 12 (fig. 1).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Speranza in view of Zapata as applied to claim 1 above, and further in view of Abbott (US 5398752)
As to claims 5-6, Speranza or Zapata does not specifically mention the first metal object being in a waveform. However, Abbott teaches joining two metal objects (including laser welding) – tube assembly to sheets to form a fin and tube heat exchanger, wherein one metal object 30 is a waveform and the other metal object is a sheet 17 (figs. 4-7; col. 3, lines 40-52). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to join a waveform metal object in the method of Speranza & Zapata in order to manufacture a desired product such as a fin & tube heat exchanger.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Speranza in view of Zapata as applied to claim 1 above, and further in view of Lewis et al. (US 5837960, “Lewis”). 
As to claim 7, Speranza and Zapata fails to disclose stainless steel powder. However, Lewis discusses solving the problem of joining of dissimilar metals such as aluminum to stainless steel and copper to stainless steel by introducing a third interlayer/powder material that is compatible with both metals and forming a joint by directed laser fabrication DLF (col. 24, lines 29-47). For instance, in joining steel, Lewis discloses using stainless steel powdered metal; the metallurgical phase formation is controlled by controlling dilution to join dissimilar metals (col. 25, lines 10-20; 35-40). The combination of Speranza & 
As to claim 15, the combination of Speranza, Zapata and Lewis set forth in claim 7 above includes stainless steel powdered metal and stainless steel as the second metal object.
Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Speranza in view of Zapata as applied to claim 1 above, and further in view of Capostagno et al. (US 2018/0029163, “Capostagno”).
As to claim 8, Speranza or Zapata does not mention a robot or a laser scanner. However, such feature is known in the art. Capostagno
As to claim 9, Capostagno also teaches that laser welding with continuous wave and pulsed mode is well known [0007]. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ continuous wave or pulsed mode laser in method of Speranza since such feature is conventional in the art.
As to claim 14, Speranza or Zapata does not mention a laser scanner. However, Capostagno teaches a laser welding apparatus comprising a laser 3, scanner 4 which can be galvanometric scan head or a robot arm for moving the laser beam 6 in desired direction and a controller 12; the scanner and processing optics are known by persons skilled in the art (fig. 1; [0063-0065]). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a laser scanner in the method of Speranza since such feature is conventionally known and doing so would enable to efficiently direct the laser beam. Hence, combination of Speranza as modified by Capostagno includes a laser scanner to stir the melted powdered metal.
Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Speranza in view of Zapata as applied to claim 1 above, and further in view of Stempfer et al. (US 2016/0318130, “Stempfer”).
As to claim 10, Speranza does not disclose delivering the powdered metal off axis relative to the heat source. However, Stempfer (directed to method for building metallic objects) discloses a two gun laser welding system, wherein the powdered metal is delivered off axis relative to the laser heat source 410 (figs. 7-11; [0139-00144]). Stempfer teaches that the welding system further comprises a 
As to claim 12, Speranza fails to disclose a camera or temperature sensor. However, such sensor is well-known in the art. Stempfer teaches that the welding system can include sensors for monitoring temperature of the deposition areas [0173, 0183]. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a temperature sensor in the method of Speranza because it would enable to monitor temperature of the deposition area and ensure proper heating.
As to claim 13, Speranza fails to disclose a dual spot weld with two laser beams. Stempfer teaches a two gun laser welding system- laser guns 410 & 430 (fig. 7), laser devices 410 & 510 (fig. 8) with two laser beams slightly offset from each other and fired simultaneously (figs. 7-11; [0139-00144]). In this manner, one laser device preheats the base material to form a pre-heated area and another laser device melts the metal particles, providing the advantage that it becomes possible to increase the heat supply independently and ensure .

Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive for following reasons.
Applicant argues (pg. 2 of Remarks):
Regarding claim 1, the Examiner states that Speranza discloses all of the limitations of the claim but is silent regarding the welding of two dissimilar metals. However, Speranza's disclosure does not teach first adding a powdered metal on the upper surface of the first metal object at the at least one attachment location, then second firing a heat source at the powdered metal to melt the powdered metal and drive the melted powdered metal through the first metal object and into the second metal object.
In each variation of Speranza's method, powdered metal is injected, via compressed gas, into an already molten pool of metal created by the laser ([0011]- [0013]). Applicant discloses first depositing powdered metal on the upper surface of the first metal object at the at least one attachment location, then firing a heat source at the deposited powdered metal to melt the powdered metal and drive the melted powdered metal through the first metal object and into the second metal object.

In response, examiner notes that method claim 1 recites “comprising”, which transitional phrase is open-ended and does not prohibit additional elements or steps. In Speranza’s disclosure, the powdered metal is added simultaneously with firing of the laser source (figs. 1-2). The instant claim not exclude presence of heat source/laser during the step of adding a powdered metal to the upper surface of the first metal not recite sequential steps of “first adding”, “then second firing” as argued above. While it is true that the powdered metal is injected into the molten metal pool created by the laser in Speranza, the claim does not preclude addition of powdered metal to a molten metal pool. In order to distinguish from Speranza, Applicant is suggested to specify in the claim that powdered metal is added to the upper surface without presence of any heat source or molten metal.
Applicant further argues (pg. 3 of Remarks):
Applicant's disclosed method seeks to eliminate the challenges in welding dissimilar metals and metals with high reflectivity and high conductivity such as copper. By allowing the deposited powered metal to absorb the laser's energy, the powder transfers enough energy into the copper to locally melt the copper allowing the joining/welding of the bimetallic heat exchanger to the stainless-steel sheet [0020]. The powdered metal thus overcomes the high reflectivity of the copper [0020] without having to directly melt the copper with the laser. These limitations are not contemplated by Speranza. The pre-melting required by Speranza's method would surely lead to warping from excessive heat, over melting, non-wetting, and/or holes in a thin copper waveform.

In response to argument that the Speranza’s method fails to show certain features of Applicant’s invention, examiner submits that the features upon which Applicant relies (i.e., overcoming the high reflectivity of copper without having to directly melt the copper with the laser, prevent pre-melting to avoid warping) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, examiner contends that above arguments are not commensurate with the scope of the present claim.
Applicant also argues:
Furthermore, the joint taught by Zapata is known as a tee joint while Applicant in concerned with what is commonly known as a lap joint.

particular type of joint- lap joint) are not recited in the rejected claim(s).

With respect to claim 7, Applicant argues:
Lewis' teachings would not apply to the current application as he discloses depositing each layer as a powder then melting the next layer on top of the last (Col. 25, Ln. 11-24). Additionally, Lewis teaches depositing powdered metal to already molten pool of metal like Speranza (Col. 5, Ln. 62-67).

In response, examiner submits that Lewis was not applied for layer deposition step or particular melting, but rather was relied upon to show that use of stainless steel powder is known in the art. Examiner again notes that depositing powdered metal to already molten metal is not precluded by the instant claim. Accordingly, the arguments against Lewis are not convincing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735